Citation Nr: 1121375	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the rating reduction from 60 percent to 30 percent for asbestos related pleural disease disorder, effective from February 1, 2009.

2.  Entitlement to a rating in excess of 60 percent for asbestos related pleural disease prior to February 1, 2009, and in excess of 30 percent on and after that date.  

3.  Entitlement to service connection for lung cancer.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in North Little Rock, Arkansas, which implemented a proposed reduction from 60 percent to 30 percent for asbestos related pleural disease.  A March 2010 rating decision denied an increased rating for asbestos related pleural disease and reopened and denied a claim for service connection for lung cancer.

The RO characterized the Veteran's lung cancer claim as one to reopen a previously denied claim.  The Veteran had been denied service connection for prostate cancer with possible lung metastases in an October 2006 rating decision.  The Veteran did not appeal.  The Veteran filed the instant claim indicating that his doctor told him he had lung cancer.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008).  As the Veteran's current claim for service connection for lung cancer is based on the Veteran's report of a diagnosis that was not of record at the time the case was last decided in October 2006, new and material evidence is not required, and the Board will therefore adjudicate the claim on the merits.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The RO did reopen the claim and denied it on the merits.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran requested a personal hearing before a Member of the Board at the RO in his substantive appeal.  The Veteran failed to report for his scheduled hearing in December 2010.  He has offered no cause for his failure to report.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's disability rating, to include proper notification of the proposal to reduce the disability rating and giving him an opportunity to submit evidence.

2.  The disability rating for the Veteran's service-connected asbestos related pleural disease had been in effect for less than five years at the time it was reduced.

3.  The RO determined correctly that clear and unmistakable error had been committed in the rating decision which awarded a 60 percent disability rating.

4.  The Veteran's service-connected asbestos related pleural disease has been manifested by post-bronchodilator results no worse than 70 percent FVC and no worse than 80 percent DLCO results, without evidence of maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or necessary outpatient oxygen therapy. 

5.  The Veteran has not been diagnosed with lung cancer.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its November 2008 rating decision implementing the proposed reduction for asbestos related pleural disease.  38 C.F.R. § 3.105(e) (2010).

2.  The reduction of the Veteran's disability rating for asbestos related pleural disease from 60 percent to 30 percent was warranted, and the requirements for restoration have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.97, Diagnostic Code 6833 (2010).

3.  The criteria for an evaluation greater than 30 percent for asbestos related pleural disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).

4.  The October 2006 rating decision, denying the claim of service connection for prostate cancer with metastases of the lung, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  Lung cancer was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

Prior to initial adjudication of the Veteran's increased rating claim, a December 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's lung cancer claim, a December 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in May 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The Board notes that pulmonary function tests could not be accomplished during the May 2010 VA examination, but they were accomplished in June 2010.  Thus, the ratings criteria are adequately addressed by the VA examination report and supporting VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a May 2010 medical examination to obtain an opinion as to whether the Veteran had lung cancer as a result of asbestos exposure.  The examiner indicated after thorough review of the Veteran's medical records that the Veteran did not have lung cancer and that the nodules in his lungs which had been thought to be cancerous were now thought to be benign.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Furthermore, the examiner has noted that additional testing would be helpful in resolving the question on appeal, but the Veteran has refused to undergo a biopsy.  The examiner was limited to only the evidence on clinical examination and in the medical history.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Rating Reduction

Process of Reduction

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2010).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO issued a September 2007 rating decision, which proposed the reduction in the disability rating for the Veteran's service-connected asbestos related pleural disease.  The Veteran was advised of the proposed reduction on September 21, 2007.  In response, the Veteran filed an October 2007 response, which he called a Notice of Disagreement.  In it, he argued that his FVC score was in the range necessary for a 60 percent rating.  The RO issued a November 2008 rating decision, implementing the proposed reduction, effective from February 1, 2009.  The Veteran was notified of this reduction by letter dated November 5, 2008.

Regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from February 1, 2009, was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that the appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The veteran was assigned the disability rating for his asbestos related pleural disease in a July 2007 rating decision, effective from April 3, 2007.  Therefore, when his rating was reduced effective February 1, 2009, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  See 38 C.F.R. § 4.3 (2010).

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

Ordinarily, when any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2010).  

Generally, if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the Veteran.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Brown, 5 Vet. App. at 421.  In other words, the reduction in the Veteran's disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420- 421.

In this case, the RO determined that clear and unmistakable error occurred in the assignment of a 60 percent rating.  The following criteria to determine whether CUE occurred in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE requirements); Sorakubo v. Principi, 16 Vet. App. 122 (2002).

The Veteran's asbestos related pleural disease was rated under Diagnostic Code 6833, which addresses asbestosis.  See 38 C.F.R. § 4.97.  A 10 percent rating is warranted when the forced vital capacity (FVC) is 75 to 80 percent of predicted; or, if the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of predicted.  A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The maximum 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre- bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d)(5) and (6) (2009).  In essence, the regulation requires that the better of the pre- or post-bronchodilator scores are to be used when rating under DC 6833.

The RO determined in September 2007 that the July 2007 rating decision had used the poorer pre-bronchodilator scores, rather than the better post-bronchodilator scores.  The Veteran had undergone a June 2007 VA examination, which included pulmonary function tests.  At that time, the Veteran's spirometry results showed FVC of 62 percent and his bronchodilator results showed FVC of 70 percent.  The Veteran's DLCO results were 80 percent.  The spirometry results, which are pre-bronchodilator, were the worse, not better score.  The Veteran should have been rated using the 70 percent FVC score.  Additionally, there was no evidence of maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or necessary outpatient oxygen therapy.  The use of pre- rather than post-bronchodilator scores was a clear misapplication of the law to the facts, manifestly altering the outcome.  The RO concluded that clear and unmistakable error had been committed.  The Board agrees.  See Russell.  

The June 2007 pulmonary function test results were the only recent results of record at the time of the July 2007 rating.  The Veteran had earlier tests, but these had been considered in March and October 2006 rating decisions.  The Veteran did not disagree with those rating decisions and they are now final.  Accordingly, the Board finds that the July 2007 rating decision (which implemented the grant of 60 percent) was unsupported by the uncontroverted facts of record.  Hence, the symptomatology and manifestations of the Veteran's asbestos related pleural disease did not meet the criteria for a 60 percent rating under DC 6833.  Reduction of the Veteran's rating was warranted.  See Russell; see also Sorakubo.  

III. Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 30 percent for his asbestos related pleural disease.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The relevant law regarding application of ratings schedule has been discussed above.  The Veteran's asbestos related pleural disease was rated under Diagnostic Code 6833, which addresses asbestosis.  See 38 C.F.R. § 4.97.  A 30 percent rating is assigned for forced vital capacity (FVC)  measured at 65-74 percent predicted; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) measured at 56-65 percent predicted.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The maximum 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

As discussed, the June 2007 VA examination results met the standard for a 30 percent rating, in that his spirometry results showed FVC of 62 percent and his bronchodilator results showed FVC of 70 percent.  The Veteran's DLCO results were 80 percent.  The spirometry results, which are pre-bronchodilator, were the worse, not better score.  The Veteran should have been rated using the 70 percent FVC score.  Additionally, there was no evidence of maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or necessary outpatient oxygen therapy.  

The Veteran was seen for another VA examination in January 2010.  The Veteran was unable to complete pulmonary function tests at that time.  The examiner indicated that the Veteran was weak from chemotherapy for prostate cancer.  There was no indication of cor pulmonale, pulmonary hypertension or necessary outpatient oxygen therapy.

The Veteran was able to undergo pulmonary function tests following a second VA examination in May 2010.  In June 2010, the Veteran had pre-bronchodilator scores of 65 percent, with a change of 12 percent post-bronchodilator.  According to a communication between the RO and the Pulmonary Function Clinic, the pre-bronchodilator result is added to the change for the post-bronchodilator result.  In this case, the post- result was 77 percent.  The DLCO score was 92 percent.  There was no evidence of maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or necessary outpatient oxygen therapy.  

The Board finds that the objective evidence does not support a rating in excess of 30 percent.  The Veteran's FVC scores exceed 65 percent and his DLCO scores exceed 55 percent.  There was no evidence of maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or necessary outpatient oxygen therapy.  Thus, a rating in excess of 30 percent is not warranted on a schedular basis.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's asbestos related pleural disease disability is not inadequate.  The Veteran reports difficulty breathing, a complaint which has been quantified and used as the basis of his current rating.  He also has additional weakness, but the January 2010 VA examination report indicates that this is from his chemotherapy for prostate cancer.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Service Connection

The Veteran contends that he has lung cancer which is due to inservice asbestos exposure.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The existence of a current disorder is the cornerstone of a claim for VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  The Veteran has been previously service-connected for asbestos related pleural disease and contends a similar etiology for lung cancer.  The Board finds, however, that the Veteran does not have lung cancer.

The Veteran filed an October 2009 claim for service connection for lung cancer.  He reported that he had been told that he had lung cancer by his doctor.  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran's statement falls into the second Jandreau category of competent lay evidence.  However, the Board finds that the Veteran's lay statements in the present case are outweighed by the medical evidence of record.  

The Veteran was previously denied service connection for prostate cancer in October 2006.  At that time, the Veteran had been discovered to have nodules in his lungs which were thought to be metastases of the prostate cancer.  The Veteran declined a biopsy so that a diagnosis could be confirmed.  The October 2006 rating decision both denied service connection for the nodules as metastases of prostate cancer and distinguished the nodules from his service-connected asbestos related pleural disease.  

The Veteran's present VA treatment records do not show lung cancer either.  The Veteran continues to decline biopsy to determine the correct diagnosis.  The Veteran was seen by an oncologist in March 2010 who indicated that the nodules had not changed in three years and concluded, therefore, that the nodules were benign.  The Board notes that 'benign' is a term of art, opposite of 'malignant' or 'cancerous.'  

The Veteran was seen for a May 2010 VA examination.  The examiner indicated that on review of the Veteran's VA treatment records, there was no diagnosis of lung cancer.  The Veteran was suffering from prostate cancer and was undergoing chemotherapy at that time.  The examiner noted the March 2010 oncology opinion as well.  

The Board notes that the Veteran may be confused as to the nature of the VA adjudication process and the need for a correct diagnosis.  An April 2010 psychiatry note states that the Veteran was upset when his disability rating was reduced.  The Veteran thought the reduction was because he refused a biopsy.  The psychiatrist stated that he thought the lung biopsy was to see if the Veteran had lung metastases from prostate cancer.  As discussed above, the reduction was unrelated to the question of whether a biopsy should be performed.  

The Board finds that the Veteran does not have lung cancer.  The Veteran does have nodules in his lungs.  He was previously denied service connection for these nodules as part of his prostate cancer and they were distinguished from his service-connected asbestos related pleural disease in October 2006.  The medical evidence shows that the Veteran's oncologist has not diagnosed lung cancer.  The proper diagnosis eludes both the treating physicians and the VA examiner because the Veteran has consistently refused a biopsy.  The Board finds that the Veteran's report of lung cancer has little probative weight as it is competent only to report a medical diagnosis and is contradicted by the contemporaneous medical evidence.  The Board finds that the Veteran does not have a current disability of lung cancer.  Service connection must be denied.  See Degmetich.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to restoration of a 60 percent evaluation for asbestos related pleural disease is denied.

Entitlement to a rating in excess of 30 percent for asbestos related pleural disease is denied.

Entitlement to service connection for lung cancer is denied.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


